Citation Nr: 0525536	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
upper gastrointestinal bleed due to Mallory-Weiss tear, to 
include as secondary to the service-connected post-operative 
partial small bowel obstruction.  

2.  Entitlement to service connection for upper 
gastrointestinal bleed due to Mallory-Weiss tear, to include 
as secondary to the service-connected post-operative partial 
small bowel obstruction.  
  
3.  Entitlement to an increased rating for post-operative 
partial small bowel obstruction, currently rated as 
noncompensable.  

4.  Entitlement to service connection for residual adhesions 
as secondary to the service-connected post-operative partial 
small bowel obstruction.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease as secondary to the service-connected post-
operative partial small bowel obstruction.  

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had reported active service from February 1953 to 
December 1957 and from January 1958 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

In May 2003, a hearing was held before a Decision Review 
Officer (DRO) at the Jackson RO.  
 
The Board notes that the veteran submitted a VA Form 21-4138, 
received in May 2003, in which he claimed, inter alia, 
entitlement to service connection for irritable bowel 
syndrome and entitlement to service connection for gastritis.  
In a handwritten note on this form it is indicated that it 
was determined at the above-mentioned May 2003 DRO hearing 
that these issues were part of the pending appeal.  

Also, the Board notes that in the veteran's VA Form 9, 
received in May 2004, the veteran checked box 9.B., 
indicating that he was limiting his appeal to the issues he 
specifically listed.  Entitlement to service connection for a 
left knee disability was not among those issues listed.  
However, in an attachment to the VA Form 9, the veteran 
submitted a statement asserting that he injured his left knee 
while playing baseball at Fort McClellan in 1958.  
Accordingly, the Board will construe this as an intent to 
perfect an appeal with regard to the issue of entitlement to 
service connection for a left knee disability, despite this 
issue's absence from section 9.B. of the VA Form 9.    

The issues of entitlement to an increased rating for post-
operative partial small bowel obstruction, entitlement to 
service connection for residual adhesions as secondary to the 
service-connected post-operative partial small bowel 
obstruction, and entitlement to service connection for 
gastroesophageal reflux disease as secondary to the service-
connected post-operative partial small bowel obstruction, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1983, the RO 
denied the veteran's claim of entitlement to service 
connection for upper gastrointestinal bleed due to Mallory-
Weiss tear. 

2.  The evidence received since the RO's July 1983 decision, 
which was not previously of record, and which is neither 
cumulative nor redundant of other evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and, thus, raises a reasonable possibility of substantiating 
the claim.   

3.  The veteran does not have upper gastrointestinal bleed 
due to Mallory-Weiss tear that is related to his service, or 
to his service-connected post-operative partial small bowel 
obstruction.     

4.  The veteran does not currently have a diagnosis of 
tinnitus.

5.  The veteran does not have a currently diagnosed left knee 
disability.  


CONCLUSIONS OF LAW

1.  The RO's July 1983 decision, which denied the veteran's 
claim of entitlement to service connection for upper 
gastrointestinal bleed due to Mallory-Weiss tear, is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
RO's July 1983 decision; thus the claim of entitlement to 
service connection for upper gastrointestinal bleed due to 
Mallory-Weiss tear, to include as secondary to the service-
connected post-operative partial small bowel obstruction.  is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  The veteran does not have upper gastrointestinal bleed 
due to Mallory-Weiss tear that was incurred in or aggravated 
by military service, or by his service-connected post-
operative partial small bowel obstruction.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004). 

4.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

5.  The veteran does not have a left knee condition that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records (SMR's); the veteran's 
assertions, including testimony provided at a May 2003 RO 
hearing; VA treatment records; a VA examination dated in 
November 2001; a VA hospital summary report dated in April 
1983; an April 2004 VA medical opinion; and private medical 
reports from Mississippi Baptist Medical Center, to include 
records from Dr. Ronald Kotfila, Dr. Charles Wright, and Dr. 
Albert L. Meena, Dr. Malcolm P. Taylor, St. Dominic-Jackson 
Memorial Hospital, to include the records of Dr. Nina P. 
Nelson-Garrett, and a May 2003 letter from Dr. Nelson-
Garrett.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  New and Material Evidence

In July 1983, the RO denied the veteran's claim for 
entitlement to service connection for upper gastrointestinal 
bleed due to Mallory-Weiss tear, stating that the condition 
was not shown to be related to service, or a service-
connected disability.  The veteran was notified of this 
decision in July 1983.  The decision was not appealed and, 
thus, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2004).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002).  

The veteran filed to reopen this claim and in February 2002 
the RO denied the issue.  The veteran appealed the decision.  
The Board must now consider the threshold question of whether 
new and material evidence has, indeed, been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 
  
Under § 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the July 1983 RO decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1983 rating decision 
includes a May 2003 letter from Dr. Nina P. Nelson-Garrett, 
in which she stated, "there is a probability that [the 
veteran's] Mallory-Weiss tear happened as a result of 
recurrent nausea and vomiting associated with his history of 
recurrent bowel obstructions."  This evidence is new in that 
it was not before the RO at the time of the July 1983 
decision.  The evidence is material in that it seems to 
relate the Mallory-Weiss tear to the service-connected post-
operative partial small bowel obstruction, which was an 
element lacking at the time the RO adjudicated this claim 
several years ago.  Thus, the evidence submitted since the 
RO's July 1983 decision relates to an unestablished fact 
necessary to substantiate the claim and, so raises a 
reasonable possibility of substantiating the claim.  
Therefore, the evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the previously denied claim 
is reopened.  

				II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases which are subject to presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309(e).  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.
  
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  Mallory-Weiss tear

The veteran's SMR's are negative as to treatment for, or a 
diagnosis of, a Mallory-Weiss tear.  

As for the post-service medical evidence, an April 1983 VA 
hospital summary stated that the veteran presented with an 
episode of hematemesis consisting of approximately a half cup 
of bright red blood.  It was stated that he had one episode 
of vomiting prior to vomiting the blood, but denied strainful 
emesis or dry heaves.  The diagnosis was upper 
gastrointestinal bleed secondary to Mallory-Weiss tear.  

A July 1997 report from Dr. Ronald P. Kotfila stated that the 
veteran had an episode of protracted vomiting about one week 
prior, but that it had resolved.  He did not have hematemesis 
during that time.   

A November 2001 VA examination report noted that the veteran 
reported having had a small bowel obstruction in December 
1973, and again in 1986.  The veteran complained that he had 
occasional "blockage" that he described as constipation 
once a month.  It was stated that the veteran had no history 
of nausea or vomiting.  Upon physical examination, the 
abdomen was without organomegaly or masses.  There was no 
rebound tenderness, but he did have mild tenderness in the 
epigastric area.  Bowel sounds were normoactive.  The 
diagnosis was status post partial small bowel obstruction 
1973, with recurrence in 1986, and status post exploratory 
laparotomy for adhesions.  The examination report was silent 
as to a Mallory-Weiss tear.  

The Board again notes the May 2003 letter from Dr. Nina P. 
Nelson-Garrett, in which she noted that the veteran had a 
history of recurrent small bowel obstructions, and a history 
of a Mallory-Weiss tear due to repeated episodes of retching.  
She stated, "[i]n reviewing the records that I have 
available to me at this time the veteran does have recurrent 
episodes of his bowels "being blocked" and feeling as 
though he is having some early stages of small bowel 
obstruction."  She then noted that one of the symptoms of 
obstruction was recurrent nausea and vomiting.  She 
concluded,  

[a]s such given the fact that the [veteran] 
did have symptoms of "blockages" 
recurrently and then had episodes of 
recurrent nausea and vomiting, I would say 
that there is a probability that his 
Mallory-Weiss tear happened as a result of 
recurrent nausea and vomiting associated 
with his history of recurrent bowel 
obstructions.

Finally, in an April 2004 VA medical opinion, the VA 
physician noted that veteran felt that a physical examination 
would further buttress his claim for an association between 
his service-connected partial small bowel obstruction and 
subsequently developed Mallory-Weiss tear.  It was stated 
that a review of the records in the veteran's claims folder 
was undertaken.  The VA physician then stated that there was 
"no new material evidenced within the claims folder to 
support such an association."  The VA physician stated 
further that a VA examination would not add any more material 
evidence regarding this claim.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence does not show that the veteran has upper 
gastrointestinal bleed due to Mallory-Weiss tear that is 
related to his active service.  Nor does the evidence show 
that the veteran has upper gastrointestinal bleed due to 
Mallory-Weiss tear that is secondary to his service-connected 
post-operative partial small bowel obstruction.

The first medical evidence of a Mallory-Weiss tear was in 
April 1983, more than eight years after the veteran's 
separation from service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent medical opinion of record relating an upper 
gastrointestinal bleed due to Mallory-Weiss tear to his 
active service.  

As to the veteran's contention that he has upper 
gastrointestinal bleed due to Mallory-Weiss tear, secondary 
to his service-connected post-operative partial small bowel 
obstruction, the Board acknowledges the May 2003 letter from 
Dr. Nelson-Garrett, in which she stated that there was a 
probability that the veteran's Mallory-Weiss tear happened as 
a result of recurrent nausea and vomiting associated with his 
history of recurrent bowel obstructions.  It was indicated 
that she had some of the veteran's records available to her, 
but there is no indication that she ever reviewed the 
veteran's claims folder.  In contrast, the VA physician who 
rendered the April 2004 VA medical opinion specifically 
stated that a review of the records within the veteran's 
claims folder was undertaken.  It was indicated that no new 
material was evidenced within the claims folder to support an 
association between the veteran's Mallory-Weiss tear and his 
service-connected post-operative partial small bowel 
obstruction.  The VA physician indicated that a VA 
examination would not be of any import, as it was stated that 
historical information was the essential part in determining 
such an association.  Accordingly, as the VA physician 
rendering the April 2004 VA medical opinion specifically 
stated that a review of the claims folder had been conducted, 
the Board finds the April 2004 VA medical opinion to be more 
probative than the May 2003 letter from Dr. Nelson-Garrett.  
In this regard, the Board notes that Dr. Nelson-Garrett 
stated that she had been treating the veteran for 
approximately four years and, again, there was no indication 
that she reviewed the veteran's claims folder.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  Accordingly, the veteran's claim 
must be denied.   
       
The Board has considered the veteran's statements in support 
of his argument that he has upper gastrointestinal bleed due 
to Mallory-Weiss tear, to include as secondary to the 
service-connected post-operative partial small bowel 
obstruction that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As a final note, the Board emphasizes that the RO reopened 
the veteran's claim of entitlement to service connection for 
upper gastrointestinal bleed due to Mallory-Weiss tear in the 
March 2004 statement of the case (SOC) and then denied the 
claim on the merits, indicating that the evidence still 
failed to show that the condition was related to his service-
connected post-operative partial small bowel obstruction.  
Therefore, the Board's adjudication of this claim on the 
merits is not prejudicial to the veteran.  

					B.  Tinnitus

The veteran's SMR's are negative for any complaints of, or 
treatment for, tinnitus.  The Board notes, though, that the 
veteran testified at the May 2003 DRO hearing that he 
underwent a separation examination and indicated that he 
complained of a problem with his ears at that time.  There is 
no separation examination report of record.  There is, 
however, a DA Form 3082-R, dated August 22, 1974 and signed 
by the veteran, which indicates that the veteran did not 
desire a retirement physical.  The DRO confirmed during the 
May 2003 hearing that the signature on the form was, indeed, 
the veteran's.  Moreover, the claims folder contains a letter 
from the National Personnel Records Center to the veteran, 
dated in November 2002, in response to his request for a 
separation examination report.  It was stated that his 
military record did not contain the requested medical 
document and, further, that the original medical records on 
file were loaned to VA.     

As for the post-service medical evidence, a VA audiometric 
examination report, dated January 1975, noted that the 
veteran complained of a buzzing sound in his left ear.  The 
examiner stated that the veteran had essentially normal 
hearing bilaterally.  A diagnosis of tinnitus was not 
rendered.  Nor is there a current diagnosis of tinnitus.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has tinnitus condition as a result of his service.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from tinnitus.  Concomitantly, no causal connection between 
tinnitus and his period of military service has been 
demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has tinnitus that should 
be service-connected.  His statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					C.  Left Knee

The veteran's SMR's include a June 1953 entry noting 
contusions of the left elbow and left knee with minimal 
fluid.  An August 1958 entry, which noted that the veteran 
twisted his left knee one month prior and that he had pain 
with mild effusion.  An August 1958 report of left knee X-
rays stated that the bones and joint spaces were normally 
outlined and that there was no evidence of bone or joint 
injury of old or recent origin.  

The post-service medical evidence of record is silent as to a 
left knee condition.  In this regard, the veteran 
acknowledged this fact at the May 2003 DRO hearing, but 
indicated that he worked everyday with pain in the left knee.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left knee condition as a result of his service.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current left knee disability.  Concomitantly, no 
causal connection between a left knee disability and his 
period of military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left knee condition 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 
note (Effective and Applicability Provisions) (West 2002).  
Regulations implementing the VCAA were adopted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2001 letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to service connection with regard to 
the issues of service connection for tinnitus and service 
connection for a left knee disability.  A June 2003 letter 
informed the veteran of what the evidence must show in order 
to establish entitlement to service connection with regard to 
the issue of service connection for upper gastrointestinal 
bleed due to Mallory-Weiss tear, to include as secondary to 
the service-connected post-operative partial small bowel 
obstruction.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the October 2001 letter informed the veteran that VA's 
statutory duty to assist included developing for such things 
as medical records, employment records, or records from other 
federal agencies.  Additionally, the letter stated that VA 
would assist the veteran by providing a medical examination 
or obtaining a medical opinion if such examination or opinion 
was necessary to make a decision on his claim.  The June 2003 
letter informed the veteran that VA was responsible for 
getting his SMR's and VA treatment records.  That letter, 
too, stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
examination or opinion was necessary to make a decision on 
his claim.        
  
In addition, the March 2004 SOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send VA any 
medical reports in his possession, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  For instance, the 
March 2004 SOC included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notices, combined with the 
March 2004 SOC, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decisions were made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light 
of the content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

The Board again notes that there is no separation examination 
report of record, but reiterates that the record contains a 
DA Form 3082-R, dated August 22, 1974 and signed by the 
veteran, which indicated that the veteran did not desire a 
retirement physical.  Moreover, the claims folder contains a 
letter from the National Personnel Records Center to the 
veteran, dated in November 2002, in response to his request 
for a separation examination report.  It was stated that his 
military record did not contain the requested medical 
document and, further, that the original medical records on 
file were loaned to VA.  Accordingly, a remand to try and 
obtain a separation examination report is not warranted.  

Additionally, the Board notes that the veteran submitted a VA 
Form 21-4142, received in December 2001, for "Dr. Issac 
Aultman," whom the veteran stated he saw regarding his 
stomach in March 1992.  The veteran indicated that Dr. 
Aultman was in possession of the medical records of a Dr. 
Wright, from whom the veteran received treatment following 
his separation from service in 1974.  He further stated that 
when he saw Dr. Aultman in March 1992, Dr. Aultman referred 
him to Dr. Taylor.  The Board notes that Dr. Taylor has 
submitted his records of the veteran and that Dr. Charles 
Wright's records were included with the records submitted to 
VA from Mississippi Baptist Medical Center.  As it is 
indicated that Dr. Aultman simply referred the veteran to Dr. 
Taylor, a remand to attempt to obtain treatment records from 
Dr. Aultman is not warranted.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for upper gastrointestinal 
bleed due to Mallory-Weiss tear, to include as secondary to 
the service-connected post-operative partial small bowel 
obstruction, is reopened. 

Service connection for upper gastrointestinal bleed due to 
Mallory-Weiss tear, to include as secondary to the service-
connected post-operative partial small bowel obstruction, is 
denied.   

Service connection for tinnitus is denied.  

Service connection for a left knee condition is denied.  


REMAND

The Board reiterates that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Here, although the veteran has been issued VCAA letters, they 
have not specifically addressed the issue of entitlement to 
service connection for residual adhesions as secondary to the 
veteran's service-connected post-operative small bowel 
obstruction.  Thus, he has not been informed of the evidence 
necessary to establish entitlement to service connection with 
regard to this issue.  Nor has the veteran been apprised of 
VA's statutory duty to assist the veteran under the VCAA with 
regard to this issue.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing his right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claims under the 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

The record reflects that the veteran failed to report for a 
VA examination on December 4, 2003, which was scheduled to 
evaluate the current severity of his service-connected post-
operative partial small bowel obstruction.  In this regard, 
the veteran submitted a VA Form 21-4138, received in April 
2004, in which he asserted that he never received 
notification to report for the VA examination.  He requested 
that the VA examination be rescheduled.  In a notation on 
this form, it was indicated that the VA examination was 
rescheduled pursuant to the veteran's request.  However, in 
an April 2004 medical opinion, it was stated that a physical 
examination "would not add any more material evidence for 
this claim."  This, though, was referring specifically to 
the veteran's claim of entitlement to service connection for 
upper gastrointestinal bleed due to Mallory-Weiss tear, to 
include as secondary to the service-connected post-operative 
partial small bowel obstruction, and not the his claim for an 
increased rating for the service-connected post-operative 
partial small bowel obstruction.  Accordingly, the Board has 
determined that the veteran should be scheduled for a VA 
examination in order to assess the current nature and 
severity of his service-connected post-operative partial 
small bowel obstruction.  As to the veteran's claim of 
entitlement to service connection for gastroesophageal reflux 
disease as secondary to the service-connected post-operative 
partial small bowel obstruction, in the May 2003 letter from 
Dr. Nelson-Garrett, she stated that reflux had many different 
causes, "including increasing intraabdominal pressure 
possibly related to his history of obstructions."  This 
statement was tempered by her noting that the veteran did 
have a history of tobacco use, which she stated could also 
increase the symptoms of reflux, and also that weight gain 
could result in reflux being experienced.  Nonetheless, the 
Board has determined that the VA examiner should render an 
opinion as to the probable etiology of the veteran's 
gastroesophageal reflux disease.      

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is specifically 
directed to issue the veteran a letter 
informing him of the evidence necessary 
to establish entitlement to service 
connection for residual adhesions as 
secondary to the veteran's service-
connected post-operative small bowel 
obstruction, as well as informing the 
veteran of VA's statutory duty to assist 
the veteran under the VCAA.  In this 
regard, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Schedule the veteran for a VA medical 
examination in order to evaluate the 
current nature and severity of his 
service-connected post-operative partial 
small bowel obstruction.  All appropriate 
tests should be conducted and any 
symptoms associated with his service-
connected condition should be described 
in detail in the examination report.  In 
addition, the examiner is directed to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that 1) the 
veteran's gastroesophageal reflux disease 
is related to his military service or, 2) 
was (a) caused by his service-connected 
post-operative partial small bowel 
obstruction and, if not directly caused, 
(b) aggravated by the service-connected 
post-operative partial small bowel 
obstruction.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


